 1   Melissa Newel
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     JADA LIMA
 6

 7   McGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   TINA NAICKER
     Special Assistant United States Attorney
10
     160 Spear Street, Suite 800
11   San Francisco, CA 94105
     (415) 268-5611
12   tina.naicker@ssa.gov

13

14
                                      UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17
      JADA LIMA,                                      No. 1:18-CV-0816 (JDP)
18
                         Plaintiff,
19
             v.                                       STIPULATION FOR VOLUNTARY
20                                                    REMAND PURSUANT TO SENTENCE
      NANCY A. BERRYHILL,                             FOUR OF 42 U.S.C. § 405(g) AND TO
21    ACTING COMMISSIONER OF
      SOCIAL SECURITY,                                ENTRY OF JUDGMENT; ORDER
22
                         Defendant.
23

24

25

26
            IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
27
     counsel, and with the approval of the Court, that the Commissioner of Social Security has agreed
28

      STIPULATION FOR VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR OF 42
                  U.S.C. 405(g) AND TO ENTRY OF JUDGMENT; ORDER
 1   to voluntarily remand of this case pursuant to sentence four of 42 U.S.C. §405(g). The purpose of

 2   the remand is to offer Plaintiff a new decision.

 3          On remand, the Commissioner will conduct any necessary further proceedings and issue a

 4   new decision. The parties further request that the Clerk of the Court be directed to enter a final

 5   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the

 6   Commissioner.

 7                                                         Respectfully submitted,

 8
     Dated: March 27, 2019                                 McGREGOR W. SCOTT
 9                                                         United States Attorney
10                                                         DEBORAH LEE STACHEL
                                                           Acting Regional Chief Counsel, Region IX
11                                                         Social Security Administration

12
                                                   By:     Tina Naicker*
13                                                         TINA NAICKER
14                                                         Special Assistant United States Attorney
                                                           (*authorized by email dated 03/27/2019)
15                                                         Attorneys for Defendant

16
     Dated: March 27, 2019                                 NEWEL LAW
17

18                                                 By:     Melissa Newel
19                                                         Melissa Newel
                                                           Attorney for Plaintiff
20                                                         JADA LIMA

21                                                 ORDER
22          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
23
     412 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for good cause
24
     shown, IT IS ORDERED that the above-captioned action is remanded to the Commissioner of
25
     Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
26
27

28

      STIPULATION FOR VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR OF 42
                  U.S.C. 405(g) AND TO ENTRY OF JUDGMENT; ORDER
 1

 2   IT IS SO ORDERED.
 3

 4   Dated:   March 28, 2019
                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION FOR VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR OF 42
                  U.S.C. 405(g) AND TO ENTRY OF JUDGMENT; ORDER
